IN THE SUPREME COURT OF THE STATE OF DELAWARE

SYDNEY R. BATES,                            §
                                            §       No. 13, 2021
              Plaintiff Below,              §
              Appellant,                    §       Court Below—Superior Court
                                            §       of the State of Delaware
              v.                            §
                                            §       CA. No. N16C-12-235
CAESAR RODNEY SCHOOL                        §
DISTRICT, CAESAR RODNEY                     §
HIGH SCHOOL, BOARD OF                       §
EDUCATION OF THE CAESAR                     §
RODNEY SCHOOL DISTRICT,                     §
                                            §
              Defendant Below,              §
              Appellee.                     §

                             Submitted: September 1, 2021
                             Decided:   October 6, 2021

Before VALIHURA, VAUGHN, TRAYNOR, and MONTGOMERY-REEVES
Justices; and JONES, Judge,1 constituting the Court en banc.

                                         ORDER
       This 6th day of October, 2021, the Court has considered the parties’ briefs,

the record on appeal, and the argument of counsel, and it appears that:

       1.     Subject to the qualifications discussed below, the judgment of the

Superior Court should be affirmed on the basis of its November 30, 2018 Opinion

and Order.2


1
  Sitting by designation under Del. Const. art. IV, § 12 and Supreme Court Rules 2(a) and 4(a) to
complete the quorum.
2
  Bates v. Caesar Rodney Sch. Dist., 2018 WL 11360454 (Del. Super. Ct. Nov. 30, 2018).
       2.     In the Superior Court, Sydney R. Bates sought to recover tort damages

from the Caesar Rodney School District, the district’s board of education, and Caesar

Rodney High School (collectively “Caesar Rodney” or the “Entities”), alleging that

these Entities were vicariously liable for the sexual misconduct of Richard Howell,

a teacher and wrestling coach employed by the district. She also alleged that the

Entities themselves were grossly negligent in their hiring and supervision of Howell

and their failure to take precautions or other action to avert Howell’s misconduct.

       3.     Relying principally on this Court’s decision in Sherman v. Dep’t of

Pub. Safety, 190 A. 3d 148 (Del. 2018), the Superior Court held that Howell was

acting outside the scope of his employment when he engaged in the sexual

relationship with Bates and that Bates’s gross-negligence allegations lacked

evidentiary support. Accordingly, the Superior Court entered summary judgment in

favor of Caesar Rodney, and Bates appealed.

       4.     In reaching its conclusion regarding the scope of Howell’s

employment, the Superior Court appropriately consulted Sections 219 and 228 of

the Restatement (Second) of Agency.3 This Court disagrees, however, with two

findings underlying the court’s ultimate determination.



3
 Although Justice Valihura and Justice Vaughn concur in the result reached in this Order, they
adhere to their view, as expressed in their dissenting opinions in Sherman. They conclude,
nevertheless, that because Bates has failed to satisfy the scope-of-employment test set forth in
Section 228 of the Restatement, her claims fail. Accordingly, they would affirm the Superior
Court’s judgment on that basis.
                                               2
       5.      We question the Superior Court’s statement that “the coercive power

of teachers falls much closer to that of plumbers, electricians, and accountants than

to police officers.”4 This conclusion, in our view, disregards the extent of teachers’

control over the conduct of their students and their ability to affect their students’

futures. This authority creates a relationship fraught with coercive opportunities.

Thus, we believe that a teacher’s coercive powers are closer to—though far from as

extensive as—those of a police officer than of a service provider. But we also

believe that there is a significant difference between the coercion a police officer can

bring to bear on a detainee—as we recognized in Sherman—and the influence a

teacher can exert upon a student.5 And in the space created by that difference, we

draw a line.

       6.      In Sherman—a case involving coerced sex between a police officer and

a woman in his custody—we held that § 219(2)(c)’s non-delegable duty exception

to respondeat superior’s scope-of-employment requirement was applicable under

Delaware law, because an individual in police custody depends exclusively on the

arresting officer for safety and survival. In that context, arrestees are deprived of all

control of their environment and the ability to protect themselves from harm. By


4
 Bates, 2018 WL 11360454, at *5.
5
 John R. v. Oakland Dist., 769 P. 2d 948 (Cal. 1989) (“[T]he authority of a police officer over a
motorist—bolstered most immediately by his uniform, badge and firearm, and only slightly less
so by the prospect of criminal sanctions for disobedience—plainly surpasses that of a teacher over
a student. The teacher’s authority is different in both degree and kind, and it is simply not great
enough to persuade us that vicarious liability should attach here for the teacher’s tort.”).
                                                3
contrast, high school students are not wholly dependent for their safety and survival

on their teachers, whose disciplinary authority over the student is limited, and have

others, including administrators and school resource officers, to turn to for protection

from harm.6 For these reasons, despite our reluctance to accept the Superior Court’s

placement of teachers in the same category as commercial service providers, we

agree with the court’s conclusion that § 219(2)(c)’s non-delegable duty exception to

respondeat superior’s scope-of-employment requirement does not apply generally

in the context of this case—that is, the high school student-teacher context—and

more particularly under the facts of this case.

       7.      We also reject the Superior Court’s statement that “Howell’s tortious

conduct was not within the scope of employment—clearly he was not employed to

have sex with underage students, nor was this conduct motivated by a purpose to

serve his employer.”7 The Court’s observation addressed, we assume, whether

Howell’s conduct was “of the kind he [was] employed to perform,” one of the

elements of § 228’s scope-of-employment test. But that Howell was not employed

to have sex with students is as irrelevant as it is obvious. As we held in Doe v. State:8


6
  See Doe v. Newbury Bible Church, 933 A.2d 196, 199 (Vt. 2007) (“[W]hen a pastor or other
person in authority commits a criminal and tortious act, the victim can turn to the police for help,
but when a law enforcement officer is the perpetrator, the victim is uniquely isolated from the
protections of the law.”)
7
  Bates, 2018 WL 11360454, at *4 (emphasis added).
8
  76 A.3d 774, 777 (Del. 2013) (“Doe II”) (footnote omitted) (quoting Martin v. Cavalier Hotel
Corp., 48 F.3d 1343, 1351 (4th Cir. 1995)). To be sure, we revisited certain of Doe II rulings in
Sherman, but this particular holding was not disturbed.
                                                 4
      [T]he relevant test, however, is not whether [the tortfeasor’s] sexual
      assault was “within the ordinary course of business of the [employer],
      . . . but whether the service itself in which the tortious act was done was
      within the ordinary course of such business. . . .” Stated differently, the
      test is whether the employee was acting in the ordinary course of
      business during the time frame within which the tort was committed.

Nevertheless, we agree with the court’s finding that Howell’s tortious conduct was

not motivated by a purpose to serve his employer, a pre-requisite for vicarious

liability under § 228(c). And given that § 228’s elements are listed conjunctively,

this conclusion is sufficient to defeat Bates’s assertion that Howell’s conduct was

within the scope of his employment under § 228.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Gary F. Traynor
                                              Justice




                                          5